DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 1-10 on Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 9 is described as being a depiction of another applicant’s prior invention and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 5 objected to because of the following informalities:  
Claim 4 reads "an breaker plate"  Examiner suggests this should read “a [[an] breaker plate”.
Claim 5 reads “wherein the molding apparatus automatically adjusting an extrusion molding process”.  Examiner suggests the claim should read “wherein the molding apparatus automatically adjusts 

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims starting with claim 5, claims 5-19 recite both injection molding and extrusion molding processes and it is unclear which process is being claimed. Claim 1 does not specifically recite extrusion or injection molding, but does refer to “a pre-injection pressure” implying that the process is an injection molding process. However, beginning at claim 5, the claims begin to recite both injection and extrusion molding components. For example, claim 5 recites “providing an extrusion molding machine... providing an injection molding controller… partially determines an extrusion molding pressure”.  It is unclear if the method is extrusion molding, injection molding, or both. For the purposes of examination, the claims will be interpreted to mean either extrusion or injection molding. 
Claim 2 recites the limitation "the manifold".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests this should read “a [[the]] manifold”. This will be interpreted to refer to any manifold.
Claim 5 recites the limitation "the flowability".  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted to refer to any flowability. Examiner suggests this should read “a [[the]] flowability”.
Claim 14 recites “the melt moving machine component”. There is insufficient antecedent basis for this limitation in the claim. The melt moving machine component is not given antecedent basis until claim 18. This will be interpreted to mean any melt moving component. 
Claim 17 recites the limitations:
“the comparing”
“the first control signal”
“the second control signal”
  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 1 which does not recite any of the above terms. Examiner suggests claim 17 is meant to be dependent from claim 5 and is interpreting it as such. 
Claim 20 recites the limitation "the flowability".  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted to refer to any flowability.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altonen (US 2015/0115491).
Regarding claim 1, Altonen meets the claimed, A method comprising:(a) filling a molten thermoplastic material into an at least one mold cavity of a molding apparatus, (Altonen [0062]-[0063] describe filling a cavity with molten thermoplastic material) the molten thermoplastic material having a melt pressure that, upon entering into the at least one mold cavity, exceeds a pre-injection pressure of the molten thermoplastic material; (Altonen Figure 3 shows the pressure during injection is less than 6,000 psi, the pressure prior to injection is 0, see also [0084]) and, (b) while filling the at least one mold cavity with the molten thermoplastic material, maintaining the melt pressure substantially constant at less than 6000 psi, (Altonen [0084] describes the injection pressure is below 6,000 psi for the duration) wherein: the thermoplastic material has a melt flow index of about 0.1 g/10 min to about 500 g/10 min (Altonen [0075] describes the melt flow index is 0.1 g/10 min to 500 g/ 10 min.)

Regarding claim 3, Altonen meets the claimed, The method of claim 1, wherein the filling of the molten thermoplastic material into the at last one mold cavity comprises applying a hydraulic pressure to the molten thermoplastic material, (Altonen [0103] describes a hydraulic pressure) and wherein maintaining the constant melt pressure comprises monitoring the melt pressure of the molten thermoplastic material upon entering into the at least one mold cavity and the melt pressure of the molten thermoplastic material during filling of the at least one mold cavity, and adjusting the hydraulic pressure applied to the molten thermoplastic material entering into the at least one mold cavity (Altonen [0103] describes hydraulic pressure being controlled in response to pressure monitoring.)

Regarding claim 5, Altonen meets the claimed, The method of claim 1, wherein the molding apparatus automatically adjusting an extrusion molding process to compensate for variations in the flowability and/or temperature variations of a molten plastic material, (Altonen [0104]-[0106] describe adjusting control of the molding process to respond to changes in flowability, see also claim 1) the method comprising: providing an extrusion molding machine with at least one mold cavity; providing an injection molding controller, which includes a pressure control output that is configured to generate a control signal, which, at least partially determines an extrusion molding pressure and/or temperature for the extrusion molding process of the extrusion molding machine; (Altonen [0062]-[0063] describe filling a cavity with molten thermoplastic material, see also Altonen claim 1 describing a molding machine, cavity, controller, and pressure control) measuring a first control signal generated from the pressure control output and/or temperature output at a first time in an extrusion molding cycle; measuring a second control signal generated from the pressure control output and/or temperature output at a second time in the same extrusion molding cycle, subsequent to the first time; (Altonen [0105]-[0106] and [0119] all describe measuring the first and second control signals, see also Altonen claim 1) comparing the first control signal generated from the pressure control output and/or temperature output and the second control signal generated from the pressure control output and/or temperature output to obtain a comparison result; and determining a third control signal for the pressure control output and/or temperature output, based at least in part on the comparison result, at a third time that is subsequent to the second time (Altonen [0119] describe comparison and obtaining the third control signal, see also claim 1 which describes this first control signal, second control signal, comparing, and third control signals.)

Regarding claim 6, Altonen meets the claimed, The method of claim 5, wherein the determining includes determining the third control signal at a third time, which is within the same extrusion molding cycle as the second time (Altonen claim 2 describes the third control signal in the same cycle.)

Regarding claim 7, Altonen meets the claimed, The method of claim 5, wherein the third time is located in a subsequent molding cycle from the second time (Altonen claim 3 describes the third control signal in a subsequent molding cycle.)

Regarding claim 8, Altonen meets the claimed, The method of claim 5, including: determining a time difference between the first time and the second time; and wherein the comparing includes comparing the first control signal and the second control signal, based, at least in part, on the time difference, to obtain the comparison result (Altonen [0104] and [0119] describe the comparison and [0104] and claim 4 describe the comparison and the time difference, T)

Regarding claim 9, Altonen meets the claimed, The method of claim 8, wherein the comparison result is a flow factor (FF) that is used as a soft sensor melt viscosity input to by the controller (Altonen [0104] and claim 5 describe the flow factor.)

Regarding claim 10, Altonen meets the claimed, The method of claim 9, wherein the FF is determined by the formula FF = (CS1-CS2)/T; where CS1 is the first control signal; CS2 is the second control signal; and T is the time difference between CS1 and CS2 (Altonen [0104] and claim 6 describe the flow factor and the claimed equation)

Regarding claim 11, Altonen meets the claimed, The method of claim 10, wherein the third control signal is proportional to the flow factor (Altonen claim 7 describes the third control signal is proportional to the flow factor.)

Regarding claim 12, Altonen meets the claimed, The method of claim 10, wherein T is between 0.1 milliseconds and 10 milliseconds (Altonen [0106] describes the time increments are between 0.1 milliseconds and 10 milliseconds, see also Altonen claim 8.)

Regarding claim 13, Altonen meets the claimed, The method of claim 5, wherein the comparison result is used as a basis for a viscosity change index (VCI) that is used as a soft sensor melt viscosity input to by the controller (Altonen [0109], [0111], and [0119] describes the same process as claim 5 but using the comparison result in reference to a viscosity change index, see also Altonen claim 9.)

Regarding claim 14, Altonen meets the claimed, The method of claim 13, wherein the VCI is determined by the following formula: VCI = (CS1-CS2)/S where CS1 is a first control signal; CS2 is a second control signal; and  S is the position difference for the melt moving machine component (Altonen [0109] describes the claimed formula, see also Altonen claim 11.)

Regarding claim 15, Altonen meets the claimed, The method of claim 13, wherein the third control signal is proportional to the VCI (Altonen [0119] and claim 12 describe the third control signal proportional to the VCI.)

Regarding claim 16, Altonen meets the claimed, The method of claim 13, wherein S is between 0.5 microns and 10 microns (Altonen claim 13 describes S between 0.5 and 10 microns.)

Regarding claim 17, Altonen meets the claimed, The method of claim 1, wherein the comparing of the first control signal and the second control signal includes comparing the first control signal and the second control signal to optimal control signals based on an optimal pressure curve (Altonen claim 16 describes comparison based on an optimal pressure curve.)

Regarding claim 18, Altonen meets the claimed, The method of claim 5, wherein the providing of the extrusion molding machine includes providing a melt moving machine component; (Altonen [0109] describes a melt moving machine component) and further comprising: measuring a first position of the melt moving machine component at the first time; measuring a second position of the melt moving machine component at the second time; determining a position difference between the first position and the second position; and wherein the comparing includes comparing the first control signal and the second control signal, based, at least in part, on the position difference, to obtain the comparison result (Altonen [0109] and claim 17 describe the positional difference for the melt moving machine component at two different times and comparing them.)

Regarding claim 19, Altonen meets the claimed, The method of claim 5, further comprising controlling the injection molding pressure by sending the third control signal to a melt pressure control device (Altonen [0065]-[0066] describe how signals are transmitted to the controller and [0119] describes the third control signal is used for the pressure control, see also claim 18.)

Regarding claim 20, Altonen meets the claimed, A controller configured to automatically adjust an extrusion molding process to compensate for variations in the flowability of a molten plastic material, (Altonen abstract, [0066], and claims 1 and 19 all describe a controller that automates control of a molding process and the abstract and claim 1 specifically describe flowability) the controller adapted to: measure a first control signal generated from a pressure control output of the controller at a first time in an extrusion molding cycle using a control signal measurement device;  measure a second control signal generated from the pressure control output of the controller at a second time in the same extrusion molding cycle, subsequent to the first time using the control signal measurement device; (Altonen [0119] describe measuring the first and second control signals at different times during the molding cycle, see also Altonen claim 1) compare the first control signal generated from the pressure control output of the controller and the second control signal generated from the pressure control output of the controller to obtain a comparison result; and determine a third control signal for the pressure control output, based at least in part on the comparison result, at a third time that is subsequent to the second time (Altonen [0119] describes comparing the first and second signals to obtain a third signal at a third time, see also Altonen claim 1.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen (US 2015/0115491) in view of Kazmer (US 2019/0337211).
Regarding claim 2, Altonen meets the claimed, The method of claim 1, wherein the molding apparatus comprises having heated runners in fluid communication with the at least one mold cavity, (Altonen [0046] and [0141] describe a hot runner or runner systems) wherein the melt pressure of the molten thermoplastic material is maintained substantially constant while the molten thermoplastic material is transported from an entry point to the heated runners (Altonen [0084] describes the pressure is substantially constant throughout the fill time.)
Altonen does not describe a breaker plate and does not meet the claimed, a breaker plate in the manifold or through the breaker plate.
Analogous in the field of injection and extrusion molding, Kazmer meets the claimed, a breaker plate in the manifold and through the breaker plate (Kazmer [0048] describe a breaker plate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the breaker plate of Kazmer in order to properly mix the molding material, see Kazmer [0006] and [0012].

Regarding claim 4, Altonen meets the claimed, The method of claim 1, wherein the molding apparatus comprises a pressure relief valve disposed and the at least one mold cavity, the pressure relief valve having a predetermined set point at the substantially constant melt pressure and maintaining the substantially constant melt pressure on molten thermoplastic material through the pressure relief valve at a melt pressure higher than the predetermined set point, (Altonen [0067] describes a pressure relief valve which regulates melt pressure if over pressurization is detected) the pressure relief valve reducing the melt pressure of the thermoplastic material as it passes through the pressure relief valve and enter into the at least one mold cavity (Altonen [0067] describes the valve regulates the pressure of the material to prevent over pressurization of the mold.)
	Altonen does not describe a breaker plate and does not meet the claimed, an breaker plate. 
Analogous in the field of injection and extrusion molding, Kazmer meets the claimed, an breaker plate (Kazmer [0048] describe a breaker plate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the breaker plate of Kazmer in order to properly mix the molding material, see Kazmer [0006] and [0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0295049, see [0031] and [0044]-[0049] describing maintaining mold pressure for constant low-pressure molding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744